Dismiss and Opinion Filed April 3, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-19-01435-CV

              IN THE INTEREST OF C.B. AND B.B., CHILDREN

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-11-18314

                        MEMORANDUM OPINION
                   Before Justices Bridges, Molberg, and Carlyle
                            Opinion by Justice Molberg

      Appellee has filed a motion to strike appellant’s corrected brief and to dismiss

this appeal from the trial court’s order confirming a non-agreed child support review

order. See TEX. FAM. CODE ANN. § 233.027(a)(1). Appellee argues, in part, that the

corrected brief, filed after the Court informed appellant his original brief failed to

comply with the requirements of Texas Rules of Appellate Procedure 9 and 38.1, is

deficient and presents nothing for review. Although more than ten days have passed

since the motion was filed, appellant has not filed a response.

      Appellant is representing himself. The corrected brief he filed is the same

brief he originally filed but includes a “note on efile” that states:
       PLEASE NOTE THAT THIS IS SCANNABLE AND SEARCHABLE
       WITH EXHIBITS/APPENDIXES [sic] BROKEN OUT. ALL THAT
       IS REQUIRED OF A PRO-SE APPELLANT.          RULE 38
       REQUIREMENTS DO NOT APPLY TO PRO SE, AND
       THEREFORE THIS BRIEF IS COMPLETE AND COMPLIANT.1

       Appellant is incorrect.          As we stated in Bolling v. Farmers Branch

Independent School District, “[t]he right of self-representation (or being what is

commonly called a pro se litigant) carries with it the responsibility to adhere to our

rules of evidence and procedure, including our appellate rules of procedure if the

party chooses to represent himself at the appeal level.” 315 S.W.3d 893, 895 (Tex.

App.—Dallas 2010, no pet.).

       One of the requirements of our rules of appellate procedure is that an

appellant’s brief must state concisely the complaint the appellant has; provide

understandable, succinct, and clear argument for why the complaint has legal and

factual merit; and be supported by relevant legal authorities. See id. (citing TEX. R.

APP. P. 38.1(f), (h), (i)). A brief that fails to comply with these requirements presents

nothing for review. See id. at 896.

       Appellant’s corrected brief asserts error in the calculation of his child support

obligation and in the support start date but, as we noted in our letter informing him



   1
     The note accompanying appellant’s corrected brief further stated: “ALSO NOTE THAT THERE IS
A COURT REPORTER RECORD AVAILABLE. [THE REPORTER] HAS NOT AND WILL NOT
RESPOND TO ARRANGEMENT REQUESTS.” This portion of the note appears to be in response to the
Court’s January 29, 2020 order submitting the appeal without the reporter’s record after the reporter
informed the Court appellant had not paid for the record. Based on our disposition of the appeal,
reconsideration of our January 29th order is unnecessary.
                                                –2–
the brief was deficient, provides no supporting argument or legal authorities from

which we can determine the merits of the complaints. See TEX. R. APP. P. 38.1(i).

Accordingly, it presents nothing for review. See Bolling, 315 S.W.3d at 896.

      Our letter informing appellant his brief was deficient directed him to file a

corrected brief that complies with the briefing requirements of the rules of appellate

procedure and cautioned that failure to do so could result in dismissal of his appeal

without further notice. Rather than filing a compliant brief, appellant filed the same

brief we had deemed deficient, concluding on his own that the briefing requirements

do not apply to pro se litigants. Although appellee’s motion to dismiss is based, in

part, on appellant’s failure to file a compliant brief, appellant has not responded to

the motion nor has he attempted to file a second corrected brief that conforms with

the appellate rules. Accordingly, on the brief and circumstances before us, we grant

appellee’s motion and dismiss the appeal.


                                            /Ken Molberg//
                                            KEN MOLBERG
                                            JUSTICE



191435f.p05




                                         –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.B. AND                    On Appeal from the 256th Judicial
B.B., CHILDREN                                 District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-11-18314.
No. 05-19-01435-CV                             Opinion delivered by Justice
                                               Molberg, Justices Bridges and
                                               Carlyle participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Shelley Renfro Beeson recover her costs, if any, of
this appeal from appellant Tyler Gregory Beeson.


Judgment entered this 3rd day of April 2020.




                                       –4–